COLEMAN, Circuit Judge,
concurring in part and dissenting in part.
I agree that Judge Mehrtens was not disqualified.
I agree with what is said in the remainder of the majority opinion, but I cannot concur in it, because it does not reach what I believe to be the fundamental issues in the case.
I
Article VI of the Constitution commands that “all Treaties made, or which shall be made, under the Authority of the United States, shall be the supreme Law of the Land”.
For seventy seven years the United States has had an extradition treaty with the Swiss Confederation, ratified by the Senate. Nobody contends that this treaty in any manner violates the Constitution itself.
I therefore take the position that the obligations of the Treaty cannot be bargained away by any federal prosecutor, however sincere the effort. Being a part of the supreme law, binding on every officer of the United States, the treaty terms could not be modified or diminished by a plea bargain in a court which had no authority to amend or abrogate the Treaty. Consequently, that part of the plea bargain which attempted to commit the United States to any course of action inconsistent with the Treaty violated the Constitution. I respectfully suggest that it is void and entitled to no notice by the courts.
Moreover, before this putative plea bargain was made, the Swiss government had filed in extradition complaint against Mrs. Geisser in federal district court. A hearing was held, in which she was present, along with counsel. The court announced its order that she would be extradited to Switz*708erland when the criminal case against her was completed and any sentence imposed was served. Consequently, she could not have been misled or overreached in the matter of her actual status. She was simply clutching at any possible straw to avoid returning to a Swiss prison. Thus far, she has been successful.
II
In Santobello the plea bargaining was concerned with the sentence which was to follow a guilty plea. The prosecutor had agreed that he would make no recommendation on that subject. A subsequent prosecutor, unaware of the agreement, breached it. The Supreme Court held that the agreement had to be kept; The point is that the Court was considering only the sentencing process. It was not concerned with an agreement to take action on subjects outside the normal function or jurisdiction of the court in which the pledge was made.
In my opinion, that part of plea bargains freighted with promises outside the sentencing process and beyond the jurisdiction of the Court should neither be allowed nor enforced. Most assuredly this should be true as to subjects over which the Department of Justice has no jurisdiction, more especially where the defendant has not been misled by representations of the prosecutor.
As I understand this record, the purported agreement was made not to obtain a guilty plea but to get the fugitive to testify against some of her confederates. The defendant was clutching at straws but, so far, the straws have been more effective than a solemn treaty of the United States, a result which I cannot countenance.
Ill
Lastly, I am of the view that if the promise is enforceable, the Department has shown reasonable compliance with its agreement. Its efforts are set forth in the majority opinion. I think they were enough. It was never thought that the Department could do any more than “ask”, and ask it did. The Swiss government declined to relent, whereupon the duty of the Secretary of State, under the Treaty, is beyond dispute. This defendant’s record demonstrates that she is more than able to take care of herself. Not only did she escape from a Swiss prison but she also escaped from federal custody and it was nearly three years after the federal escape before she was caught. So far as I know there has been no hearing nor any findings of fact as to any danger she might be subject to in a Swiss prison, if indeed one can be found which would hold her. On her unsupported assertions of fear, the rights we have guaranteed the Swiss are further delayed, if not altogether thwarted.
Our concern for Constitutional guaranties should never falter, but, with deference, I feel very strongly that our concern for Mrs. Geisser is seriously misplaced. I would enter an order directing immediate compliance with the Treaty.
I respectfully dissent.